Citation Nr: 9908627	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-15 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for pension purposes.

2.  Entitlement to special monthly pension by reason of being 
in need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a December 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied entitlement to a permanent and total disability 
rating for pension purposes and special monthly pension by 
reason of being in need of regular aid and attendance or on 
account of being housebound.  The veteran appealed the above 
determination and was issued a statement of the case as to 
the denial of nonservice-connected disability pension 
benefits and special monthly pension by reason of being in 
need of regular aid and attendance or at the housebound rate.

While later dated rating decisions by the RO are confined to 
affirming the prior denial of entitlement to a permanent and 
total disability rating for pension purposes, the 
representative at the Board has included the issue of 
entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound as an issue on appeal.  The Board has accordingly 
construed the issues for appellate review as reported on the 
title page.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims file indicates that the last VA 
examination was conducted in April 1993.

The Board notes that the veteran was scheduled for VA 
examinations in April 1997 and September 1998 to determine 
his level of disability.  The veteran failed to report to any 
of the scheduled examinations.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, if 
the examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. However, where good cause is shown, an 
examination may be rescheduled. Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member. 38 C.F.R. § 3.655 (1996). 

There evidentiary record suggests that the veteran did not 
receive proper notice of the scheduled examinations.  In the 
instant case it appears that the notice(s) of the examination 
may have been sent to an out of date address.  A report of 
contact document dated in August 1998 lists a different 
address from that used by the RO in its most recent 
correspondence to the veteran.

The Board also notes that the report of contact document 
indicates that the veteran received an award of Social 
Security Administration (SSA) benefits.  However, evidence of 
the SSA decision and associated records are not included in 
the record.  The Court has held that the medical records 
utilized by the SSA in awarding disability benefits should be 
the subject of review by VA in determining a veteran's 
eligibility to receive total disability benefits based on 
inability to work.

The Board also notes that VA has some duty to inform veterans 
of the importance of reporting for scheduled VA examinations.  
See Connolly v. Derwinski, 1 Vet. App. 566 (1991).


In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should initially ascertain the 
veteran's correct, current address in 
view of two addresses of record.  The RO 
should request that he identify the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for all 
of his disabilities.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding medical 
records.

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the medical records relied 
upon concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO should arrange for a VA 
comprehensive general medical VA 
examination of the veteran, to include 
any special examinations to ascertain the 
nature and extent of severity of all 
disorders present, and their impact on 
his ability to obtain and retain 
substantially gainful employment.  Any 
further indicated studies must be 
conducted.  The examiner(s) should also 
complete VA Form 2680, Examination for 
aid and attendance or housebound 
benefits.




The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) must be annotated in this 
regard.  The examiner(s) should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner(s) 
should further note the effects the 
disabilities have on the veteran's 
ability to function in the daily life 
situation.

After the examination and review of the 
pertinent records, the examiner(s) should 
express an opinion as to whether the 
diagnosed disorders have rendered the 
veteran unable to work.  Any opinions 
expressed must be accompanied by a 
complete rationale.  If an opinion cannot 
be expressed without resort to 
speculation, the examiner should so 
indicate.  The veteran is advised that 
failure to report for the scheduled 
examination(s) may have adverse 
consequences on his claim as the 
information requested on this examination 
addresses questions of causation and 
symptomatology that are vital in these 
claims.  The failure to report for an 
examination in a claim for increase 
without good cause will result in the 
denial of the claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991); 38 
C.F.R. § 3.655 (1998).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

5. After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claim 
of entitlement to a permanent and total 
disability rating for pension purposes 
under 38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, 4.17, 4.25 (1998), and 
special monthly pension by reason of 
being in need of regular aid and 
attendance or on account of being 
housebound.. 

If the benefits sought on appeal, for which a timely notice 
of disagreement has been filed, is not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  The supplemental statement of the 
case should include the provisions of the appropriate 
diagnostic codes under which the RO has rated each of the 
veteran's disabilities, as well as a discussion of the 
average person standard and unemployability standard by which 
a permanent and total disability rating for pension purposes 
may be assigned.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 7 -


